       18-23094-rdd       Doc 35     Filed 11/01/18     Entered 11/01/18 13:03:19          Main Document
                                                       Pg 1 of 2


        UNITED STATES BANKRUPTCY COURT
        SOUTHERN DISTRICT OF NEW YORK
        ----------------------------------X
        In re:                                                         Chapter 11
                                                                       Case No. 18 B 23094 (RDD)
        LEEBER REALTY, LLC
                                                                       PROPOSED RETENTION ORDER
                               Debtor.                                 OF GREENBERG FREEMAN LLP

        ----------------------------------X

        ORDER AUTHORIZING RETENTION OF GREENBERG FREEMAN LLP AS
        SPECIAL COUNSEL, PURSUANT TO 11 U.S.C. § 327(e)

                Upon the application, by notice of presentment dated August 23, 2018 (with the

        supporting affidavits, the “Application”) of the debtor and debtor in possession herein (the

        “Debtor”) for an order authorizing the retention of Greenberg Freeman LLP as special counsel to

        the Debtor with respect to the Trustco Litigation, as defined in the accompanying affidavit of

        Michael A. Freeman, Esq. in support of the Application; and the objection of Flushing Bank to

        the Application having been withdrawn by letter dated October 23, 2018; and, after due notice,

        there being no other objections to the Application; and, after due deliberation, it appearing that

        Greenberg Freeman LLP does not hold or represent an adverse interest to the Debtor in respect

        of the Trustco Litigation and that its retention is necessary and in the best interests of the estate;

        and no additional notice or hearing being required, it is hereby

                ORDERED that the Application is granted as set forth herein; and it is further

                ORDERED that, pursuant to 11 U.S.C. § 327(e), the Debtor is authorized to retain

        Greenberg Freeman, LLP as its special litigation counsel with respect to the Trustco Litigation,

        nunc pro tunc to July 17, 2018; and it is further

                ORDERED that the compensation and reimbursement of the reasonable and necessary

        expenses of Greenberg Freeman LLP shall be sought upon, and paid only upon an order




Joseph j. haspel, Esq.                                      1
       18-23094-rdd       Doc 35     Filed 11/01/18     Entered 11/01/18 13:03:19       Main Document
                                                       Pg 2 of 2


        granting, an application pursuant to 11 U.S.C. §§ 330 and 331, as the case may be, and the

        applicable Bankruptcy Rules, Local Bankruptcy Rules Rules and fee and expense guidelines and

        orders of this Court; and it is further

                ORDERED that at least ten business days before implementing any increase in the rates

        of Greenberg Freeman, LLP professionals providing services in this case from those described in

        the Application, Greenberg Freeman LLP shall file and serve on the United States Trustee and

        any official committee a supplemental affidavit providing justification for any such rate increases

        and stating whether the Debtor has agreed to them. All parties in interest retain the right to

        object to any rate increase on any grounds; and it is further

                ORDERED that Greenberg Freeman LLP shall apply any remaining amounts of its

        prepetition retainer as a credit toward postpetition fees and expenses, after such postpetition fees

        and expenses are approved pursuant to the first Order of the Court awarding fees and expenses to

        Greenberg Freeman LLP.; and it is further

                ORDEREED that Greenberg Freeman LLP shall not duplicate any services performed by

        any other professional retained in this case; and it is further

                ORDERED that the Court shall retain jurisdiction to hear and determine all matters

        arising from the implementation of this Order; and it is further

                ORDERED that if there is any inconsistency between the terms of this Order, the

        Application, the terms of this Order shall govern.

        Dated: November 1, 2019
               White Plains, New York


                                                               /s/ Robert D. Drain__________________
                                                               HON. ROBERT D. DRAIN
                                                               U.S. BANKRUPTCY JUDGE, S.D.N.Y.




Joseph j. haspel, Esq.                                     2
